UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to COMMISSION FILE NUMBER: 0-49737 UNI-PIXEL,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of April 30, 2012, the issuer had 7,142,307 shares of issued and outstanding common stock, par value $0.001 per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Table of Contents TABLE OF CONTENTS PartI. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2012 (unaudited) and December31, 2011 3 Condensed Consolidated Statements of Operations Three months ended March 31, 2012 (unaudited) and March 31, 2011 (unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity From December31, 2010 to March 31, 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2012 (unaudited) and March 31, 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 18 PartII. Other Information 18 Item 6. Exhibits 19 Table of Contents PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Uni-Pixel,Inc. Condensed Consolidated Balance Sheets March 31, December31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net — Total current assets Property and equipment, net of accumulated depreciation of $2,104,107 and $1,977,241, at March 31, 2012 and December31, 2011, respectively Restricted cash Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Total current liabilities Total liabilities Commitments and contingencies (Note 3) — — Shareholders’ equity Common stock, $0.001 par value; 100,000,000 shares authorized, 7,142,307 shares issued and outstanding at March 31, 2012 and December31, 2011 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended March 31, Revenue $ $ Cost of revenues Gross margin Selling, general and administrative expenses Research and development Operating loss ) ) Other income Interest income, net Net loss $ ) $ ) Per share information Net loss - basic $ ) $ ) Net loss - diluted ) ) Weighted average number of basic common shares outstanding Weighted average number of diluted common shares outstanding See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Shareholders’ Equity Common Stock Number Additional Total of Shares Amount Paid-In Capital Accumulated Deficit Shareholders’Equity Balance, December31, 2010 $ $ $ ) $ Stock compensation expense — — — Exercise of stock options 10 — Net loss — — — ) ) Balance, December 31, 2011 $ $ $ ) $ Stock compensation expense — — — Net loss — — — ) ) Balance, March 31, 2012 (unaudited) $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements 5 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Change in operating assets and liabilities: Decrease in accounts receivable Increase in prepaid assets and other current assets — ) Increase (decrease) in accounts payable ) Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net cash provided by financing activities — — Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ — $ — See accompanying notes to these condensed consolidated financial statements. 6 Table of Contents Uni-Pixel,Inc. Notes to Unaudited Condensed Consolidated Financial Statements Note 1 — Basis of Presentation, Business and Organization Uni-Pixel,Inc., a Delaware corporation, is the parent company of Uni-Pixel Displays,Inc., its wholly-owned operating subsidiary. As used herein, “Uni-Pixel,” “we,” “us,” and “our” refer to Uni-Pixel,Inc. and Uni-Pixel Displays,Inc. Our common stock, par value $0.001 per share, is quoted on The NASDAQ Capital Market under the ticker symbol “UNXL.” Uni-Pixel is a production stage company delivering its Clearly Superior™ Performance Engineered Film™ to the Lighting & Display and Flexible Electronics market segments. We have approximately 3 patents issued and 50 patents filed and have extensive expertise, technology know-how and trade secrets—protecting its Performance Engineered Film™ development and manufacturing platforms. Uni-Pixel’s UniBoss™ is a roll-to-roll or continuous flow printed electronics manufacturing process that offers high fidelity replication of surface micro structures, advanced micro-optic structures, and conductive elements on thin film.Uni-Pixel can provide these film-based solutions with high fidelity at a lower cost than traditional means available today. Uni-Pixel’s strategy is to develop proprietary Performance Engineered Film™ for applications in large established markets that are susceptible to technology disruption and can potentially deliver Uni-Pixel high profit growth. We plan to sell our printed films for applications, such as, protective cover film, antennas, touch panel sensors, custom circuitry, etc.A key focus for Uni-Pixel is developing electronic conductive films for use in electronic sensors for consumer and industrial applications.We are currently shipping protective cover films for personal devices. We sell our protective cover film under the Clearly Superior™ or Diamond Guard™ brand.Our strategy is to sell our printed film-based products under the Uni-Pixel label, private labels, and through Original Equipment Manufacturers (“OEM”) brands. Uni-Pixel is exploring the business potential within key application markets and pursuing those markets that offer profitable opportunities either through licensing or partnerships and or direct sales. Uni-Pixel anticipates that its initial film capabilities and partner funded product development capabilities will allow Uni-Pixel to fund and support further technology development and market expansion. We have and will continue to utilize contract manufacturing for prototype fabrication to augment our internal capabilities in the short term. Through Uni-Pixel’s internal research and development efforts, we have established an extensive portfolio of patents and patent applications, as well as other intellectual property rights that support these joint venture, licensing and manufacturing strategies. Liquidity As shown in the accompanying financial statements, the Company has incurred recurring losses from operations, and as of March 31, 2012, the Company has accumulated a total deficit of $64.3 million. Since our inception, we have been primarily engaged in developing our initial product technologies, recruiting personnel, commencing our U.S. operations and obtaining sufficient capital to meet our working capital needs. In the course of our development activities, we have sustained losses and expect such losses to continue through at least December 31, 2012. We will finance our operations primarily through our existing cash, potential revenue creation and/or possible future financing transactions. 7 Table of Contents As of March 31, 2012, we had cash and cash equivalents of $5.9 million. We believe that our existing capital resources are adequate to finance our operations until at least December 31, 2012 based on our current long-term business plan.However, our long-term viability is dependent upon our ability to successfully operate our business, develop our manufacturing process, sign partnership agreements, develop our products and raise additional debt and equity to meet our business objectives. The Company is subject to a number of risks, including the financial performance of its current products; the potential need for additional financings; its ability to successfully commercialize its product candidates; the uncertainty of the Company’s research and development efforts resulting in future successful commercial products; significant competition from larger organizations; reliance on the proprietary technology of others; dependence on key personnel; uncertain patent protection; dependence on corporate partners and collaborators;as well as other changes in the electronic market industry. Basis of Presentation The condensed consolidated financial statements presented in this quarterly report include Uni-Pixel,Inc. and our wholly-owned subsidiary, Uni-Pixel Displays,Inc. All significant intercompany transactions and balances have been eliminated. Note 2 — Summary of Significant Accounting Policies Interim financial information The condensed consolidated financial statements included herein, which have not been audited pursuant to the rulesand regulations of the Securities and Exchange Commission, reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods on a basis consistent with the annual audited statements. All such adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for a full year. Certain information, accounting policies and footnote disclosures normally included in consolidated financial statements prepared in conformity with accounting principles generally accepted in the United States of America have been omitted pursuant to such rulesand regulations, although we believe that the disclosures are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with our audited consolidated financial statements included in our Form10-K, for the year ended December31, 2011, filed with the Securities and Exchange Commission on March8, 2012. The accounting and reporting policies of the Company conform to U.S. generally accepted accounting principles (GAAP) and to the practices within the technology industry. There have been no significant changes in the Company’s significant accounting policies during the three months ended March 31, 2012 compared to what was previously disclosed in the Company’s Annual Report on 10-K for the year ended December31, 2011. The consolidated financial information as of December31, 2011 included herein has been derived from the Company’s audited consolidated financial statements as of, and for the fiscal year ended, December31, 2011. The Company has evaluated events and transactions subsequent to the balance sheet date. Based on this evaluation, the Company is not aware of any events or transactions that occurred subsequent to the balance sheet date but prior to filing this Quarterly Report on Form 10-Q that would require recognition or disclosure in the Condensed Consolidated Financial Statements. Significant Accounting Policies There have been no material changes to the Company’s significant accounting policies during the three months ended March 31, 2012, as compared to the significant accounting policies disclosed in Note 2 of the Company’s Consolidated Financial Statements in the Annual Report on Form 10-K for the year ended December31, 2011. 8 Table of Contents Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Examples include provisions for bad debts, useful lives of property and equipment and intangible assets, impairment of property and equipment and intangible assets, deferred taxes, and the provision for and disclosure of litigation and loss contingencies, derivative liabilities and stock based compensation. Actual results may differ materially from those estimates. Statement of cash flows For purposes of the statements of cash flows, we consider all highly liquid investments (i.e., investments which, when purchased, have original maturities of three months or less) to be cash equivalents. Concentration of credit risk We maintain our cash primarily with major U.S. domestic banks.The amounts held in interest bearing accounts periodically exceed the Federal Deposit Insurance Corporation (“FDIC”) insured limit of $250,000 at March 31, 2012 and December 31, 2011.The amounts held in these banks did exceed the insured limit of $250,000 as of March 31, 2012 and December 31, 2011.We have not incurred losses related to these deposits. Loss per share data Basic loss per share is calculated based on the weighted average common shares outstanding during the period.Diluted earnings per share also gives effect to the dilutive effect of stock options, warrants (calculated based on the treasury stock method) and convertible notes and convertible preferred stock. The Company does not present diluted earnings per share for years in which it incurred net losses as the effect is antidilutive. At March 31, 2012, options and warrants to purchase 3,552,702 shares of common stock at exercise prices ranging from $5.00 to $30.00 per share were outstanding, but were not included in the computation of diluted earnings per share as their effect would be antidilutive. Recently issued accounting pronouncements During January 2012, the Company adopted new accounting guidancerelated to convergence between GAAP and International Financial Reporting Standards (“IFRS”). The new guidance changes the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between GAAP and IFRS. The new guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. The adoption had no impact on the Company’s financial condition or results of operations. During January 2012, the Company adopted new accounting guidance related to the presentation of comprehensive income. The new guidance required the presentation of components of net income and other comprehensive income either as one continuous statement or as two consecutive statements and eliminated the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. There is no change to the items that we must report in other comprehensive income or when the Company must reclassify an item of other comprehensive income to net income. This new guidance could effect future reporting requirements.Because the guidance impacts presentation only, it had no effect on the Company’s financial condition or results of operations. 9 Table of Contents Accounting Guidance Not Yet Effective Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations and cash flows. Note 3 — Commitments and Contingencies Leases The Company has entered into a lease for office, warehouse and laboratory facilities in The Woodlands, Texas under a third party non-cancelable operating lease through April 30, 2016. Future minimum lease commitments as of March 31, 2012 are as follows: Year Ending December 31 Nine months ending 2012 $ Thereafter Total $ This lease provides the Company with a right to extend the lease term for two additional five year terms or one term of ten years, at the Company’s option. Litigation The Company from time to time may be involved in litigation relating to claims arising out of its ordinary course of business. Management believes that there are no claims or actions pending or threatened against the Company, the ultimate disposition of which would have a material impact on the Company’s financial position, results of operations or cash flows. Note 4 — Redeemable Preferred Stock, Equity, Stock Plan and Warrants Common Stock During the three months ended March 31, 2012, we issued no shares of common stock. 10 Table of Contents Stock Incentive Plans The Company has adopted four stock incentive plans: the 2005 Stock Incentive Plan, the 2007 Stock Incentive Plan, the 2010 Stock Incentive Plan and the 2011 Stock Incentive Plan (collectively, the “Stock Incentive Plans”).The Stock Incentive Plans allows for an aggregate of up to 2,300,001 shares of our common stock to be awarded through incentive and non-qualified stock options and stock appreciation rights. Our Stock Incentive Plans are administered by our Board of Directors, which has exclusive discretion to select participants who will receive the awards and to determine the type, size and terms of each award granted.As of March 31, 2012, there were 174,071 shares available for issuance under the Stock Incentive Plans. The following disclosures provide information regarding the Company’s stock-based compensation awards, all of which are classified as equity awards: The Company grants stock options to employees that allow them to purchase shares of the Company’s common stock. Options are also granted to members of the Board of Directors.The Company determines the fair value of stock options at the date of grant using the Black-Scholes valuation model.Most options vest annually over a three-year service period.The Company will issue new shares upon the exercise of stock options. Total compensation expense recognized for options was approximately $0.6million and $2.1 million for the three months ended March 31, 2012 and March 31, 2011, respectively.The Company has recorded approximately $0.3 million of stock compensation expense in selling, general and administrative expenses and approximately $0.3 million in research and development expense for the three months ended March 31, 2012 and approximately $1.1 million of stock compensation expense in selling, general and administrative expenses and approximately $0.9 million in research and development expense for the three months ended March 31, 2011. A summary of the changes in the total stock options outstanding during the three months ended March 31, 2012 follows: Weighted Average Options Exercise Price Outstanding at December 31, 2011 $ Granted Forfeited or expired Exercised Outstanding at March 31, 2012 $ Vested and exercisable at March 31, 2012 $ The fair values of the Company’s options were estimated on the date of grant using the Black-Scholes valuation model with the following weighted-average assumptions: Three Months ended March 31, Three Months Ended March 31, Expected life (years) 5years 5years Interest rate 0.85 to 0.90 % 2.00 to 2.04 % Dividend yield — — Volatility % % Forfeiture rate — — Weighted average fair value of options granted $ $ At March 31, 2012, there was $4.2 million of total unrecognized compensation cost related to non-vested stock option awards which is expected to be recognized over a weighted-average period of 1.04 years.There were 359,437 options that became vested during the three months ended March 31, 2012. 11 Table of Contents Common Stock Warrants As of March 31, 2012, the Company has 1,350,521 common stock warrants outstanding with a weighted average exercise price of $6.37 per share.Information regarding outstanding warrants as of March 31, 2012 is as follows: Grant date Warrants Outstanding Exercisable Weighted Exercise Price Remaining Life (Years) December 9, 2004 $ January 10, 2005 $ January 26, 2005 $ June 10, 2009 $ June 30, 2009 $ August 31, 2009 $ September 30, 2009 $ October 2, 2009 $ October 2, 2009 $ December 31, 2009 $ January 29, 2010 $ February 2, 2010 $ March 15, 2010 $ March 29, 2010 $ April 5, 2010 $ December 15, 2010 $ December 20, 2010 $ Total Note 5 — Property and Equipment A summary of the components of property and equipment at March 31, 2012 and December31, 2011 are as follows: Estimated Useful Lives March 31, December 31, Research and development equipment 3 to 5 years $ $ Leasehold improvements 5 years Computer equipment 5 years Office equipment 3 to 5 years Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation and amortization expense of property and equipment for the three months ended March 31, 2012 and March 31, 2011 was approximately $127,000 and $53,000, respectively. 12 Table of Contents Note 6 — Fair Value Measurements The Company accounts for its financial assets and liabilities that are remeasured and reported at fair value at each reporting period and non-financial assets and liabilities that are remeasured and reported at fair value at least annually. In general, fair values determined by Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities. Fair values determined by Level 2 inputs utilize observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. Fair values determined by Level 3 inputs are unobservable data points for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. The Company’s financial assets consist solely of cash and cash equivalents. Note 7 —Revenue and Credit Concentrations During the three months ended as of March 31, 2012 and 2011, sales by customers with more than 10% of revenue were as follows: Three months ended March 31, 2012 Three months ended March 31, 2011 Amount % Amount % Company A $ - - % $ 97 % Company B 98 % - - % Total $ 98 % $ 97 % As of March 31, 2012 and December 31, 2011 customers with more than 10% of accounts receivables balances were as follows: As of March 31, 2012 As of December 31, 2011 Amount % Amount % Company C - - % % Total $ - - % $ % 13 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements Some of the information in this report contains forward-looking information that involves risks and uncertainties.Our forward-looking statements express our current expectations or forecasts of possible future results or events, including projections of future performance, statements of management’s plans and objectives, future contracts, and forecasts of trends and other matters.You can identify these statements by the fact that they do not relate strictly to historic or current facts and often use words such as "anticipate," "believe," "plan," "expect," "future," "intend," "may," "will," "should," "estimate," "predict," "potential," "continue," and other words and expressions of similar meaning.No assurance can be given that the results in any forward-looking statement will be achieved and actual results could be affected by one or more factors, which could cause them to differ materially.For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act. You should also consider carefully the statements under "Description of Business - Risk Factors" in our 2011 Form 10-K, which address factors that could cause our actual results to differ from those set forth in the forward-looking statements. Critical Accounting Policies and Estimates In preparing our Condensed Consolidated Financial Statements in accordance with accounting principles generally accepted in the U.S. and pursuant to the rules and regulations promulgated by the SEC, we make assumptions, judgments and estimates that can have a significant impact on our net income/(loss) and affect the reported amounts of certain assets, liabilities, revenue and expenses, and related disclosures. We base our assumptions, judgments and estimates on historical experience and various other factors that we believe to be reasonable under the circumstances. Actual results could differ materially from these estimates under different assumptions or conditions. On a regular basis, we evaluate our assumptions, judgments and estimates. We also discuss our critical accounting policies and estimates with the Audit Committee of our Board of Directors. We believe that the assumptions, judgments and estimates involved in the accounting for revenue recognition, income taxes, andlong-lived assets, have the greatest impact on our Condensed Consolidated Financial Statements, so we consider these to be our critical accounting policies. Historically, our assumptions, judgments and estimates relative to our critical accounting policies have not differed materially from actual results. There have been no significant changes to our critical accounting policies and estimates during the three months ended March 31, 2012, as compared to the critical accounting policies and estimates disclosed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our Annual Report on Form 10-K for the year ended December31, 2011, which was filed with the SEC on March 8, 2012. Recent Accounting Pronouncements See Note 2 of our accompanying Condensed Consolidated Financial Statements for a full description of recent accounting pronouncements and our expectation of their impact, if any, on our results of operations and financial condition. Revenue Recognition:We recognize revenue over the period the service is performed. In general, this requires that four basic criteria must be met before revenue can be recognized: (1)persuasive evidence that an arrangement exists, (2)delivery has occurred or services rendered, (3)the fee is fixed and determinable, and (4)collectability is reasonably assured. 14 Table of Contents Advance payments are deferred until shipment. Revenue from licenses and other up-front fees are recognized on a ratable basis over the term of the respective agreement Cost of Revenues and Selling, General and Administrative Expenses and Research and Development Expenses:The primary purpose of our facility in The Woodlands, Texas is to conduct research on the development, testing and delivery of our prototype devices, and the commercialization of our products. If, in the future, the purposes for which we operate our facility in The Woodlands, Texas, or any new facilities we open, changes, the allocation of the costs incurred in operating that facility between cost of sales and research and development expenses could change to reflect such operational changes. Research and Development Expenses:Research and development costs are expensed as incurred and include salaries and benefits, costs paid to third-party contractors for research, development and manufacturing of materials and devices, and a portion of facilities cost. Prototype development costs are a significant component of research and development expenses and include costs associated with third-party contractors. Invoicing from third-party contractors for services performed can lag several months. We accrue the costs of services rendered in connection with third-party contractor activities based on our estimate of management fees, site management and monitoring costs and data management costs. Actual costs may differ in some cases from estimated costs and are adjusted for in the period in which they become known. Stock-Based Compensation:We recognize the cost of stock options and restricted stock which requires us to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost will be recognized over the period during which an employee is required to provide service in exchange for the award—known as the requisite service period. No compensation cost is recognized for equity instruments for which employees do not render the requisite service. The grant-date fair value of employee share options and similar instruments will be estimated using option-pricing models adjusted for the unique characteristics of those instruments. We apply to all options granted or modified after its effective date and also to recognize the cost associated with the portion of any option awards made before its effective date for which the associated service has not been rendered as of its effective date. RESULTS OF OPERATIONS Comparison of the three months ending March 31, 2012 and 2011 REVENUES. During the first quarter of 2010 we began to manufacture, market and sell our thin film product. Revenues were $3,564 for the three months ended March 31, 2012 and $51,588 for the three months ended March 31, 2011, a decrease of $48,024, or 93%. The revenue for these periods was primarily related to engineering services and the sale and marketing of our thin film product.The primary reason for the decrease in revenue is due to a decrease in engineering services revenue.We anticipate that, as we develop and improve upon UniBoss, we will earn additional non-recurring engineering revenue and expect to sell the finished products to OEM’s.We do not believe that our research & development fixed assets are impaired or that the useful lives of these assets should be adjusted. COST OF REVENUES. Costs of revenues include all direct expenses associated with the delivery of services including internal labor costs. Costs of revenues were $1,373 for the three months ended March 31, 2012 and $7,694 for the three months ended March 31, 2011. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES. Selling, general and administrative expenses decreased by 39% or approximately $587,000, to $929,069 for the three months ended March 31, 2012 from $1,515,768 for the three months ended March 31, 2011. The primary reason for the decrease in selling, general and administrative expenses was the issuance of stock options to employees and the related increase in stock compensation expense during the three-months ended March 31, 2011. The major components of the decrease are as follows: 15 Table of Contents a) Salaries and benefits decreased by approximately $663,000 to $551,000 for the three months ended March 31, 2012 compared to $1,214,000 for the three months ended March 31, 2011 primarily due to stock compensation expense decreased to $316,000 for the three months ended March 31, 2012 compared to $1,033,000 for the three months ended March 31, 2011; b) Legal expense decreased by approximately $7,000 to $47,000 for the three months ended March 31, 2012 compared to $54,000 for the three months ended March 31, 2011; c) Accounting expense increased by approximately $1,000 to $25,000 for the three months ended March 31, 2012 compared to $24,000 for the three months ended March 31, 2011; d) Office expense decreased by approximately $4,000 to $1,000 for the three months ended March 31, 2012 compared to $5,000 for the three months ended March 31, 2011; e) Travel expense decreased by approximately $11,000 to $16,000 for the three months ended March 31, 2012 compared to $27,000 for the three months ended March 31, 2011; f) Depreciation and amortization expense increased by approximately $74,000 to $127,000 for the three months ended March 31, 2012 compared to $53,000 for the three months ended March 31, 2011. RESEARCH AND DEVELOPMENT. Research and development expenses decreased by approximately $504,000, or 31%, during the three months ended March 31, 2012 to $1,120,078 from $1,624,315 for the three months ended March 31, 2011.The primary reason for the decrease in research and development expense is due to the issuance of stock options to employees and the related increase in stock compensation expense during the three-months ended March 31, 2011. As a result of the common stock offering completed in December 2010 that raised $15.3 million, we now have sufficient working capital to continue our research on our newly-developed UniBoss™ manufacturing process for flexible thin-film conductors. The major components of the decrease are as follows: a) Salaries and benefits attributable to research and development decreased by approximately $645,000 to $741,000 for the three months ended March 31, 2012 compared to $1,386,000 for the three months ended March 31, 2011 primarily due to stock compensation expense decreased to $300,000 for the three months ended March 31, 2012 compared to $1,060,000 for the three months ended March 31, 2011; b) Consulting expense attributable to research and development decreased by approximately $43,000 to $26,000 for the three months ended March 31, 2012 compared to $69,000 for the three months ended March 31, 2011; c) Lab expense increased by approximately $202,000 to $296,000 for the three months ended March 31, 2012 compared to $94,000 for the three months ended March 31, 2011 primarily due to increased services related to prototype development; and d) Travel expense decreased by approximately $8,000 to $13,000 for the three months ended March 31, 2012 compared to $21,000 for the three months ended March 31, 2011. 16 Table of Contents OTHER INCOME (EXPENSE). a)Interest income, net decreased to income of $1,571 for the three months ended March 31, 2012 as compared to income of $3,749 for the three months ended March 31, 2011, primarily due to less cash on hand. NET INCOME (LOSS). Net loss was $2,045,385 for the three months ended March 31, 2012, as compared to a net loss of $3,092,440 for the three months ended March 31, 2011. Off-Balance Sheet Transactions We do not engage in material off-balance sheet transactions. LIQUIDITY AND CAPITAL RESOURCES We have historically financed our operations primarily through the issuance of common stock and debt and by relying on other commercial financing. During the remainder of 2011, and for the foreseeable future, we will be highly dependent on our net product revenue to supplement our current liquidity and fund our operations. We may in the future elect to supplement this with further debt or equity offerings or commercial borrowing. Operating Activities Cash used in operating activities during the three months ended March 31, 2012 decreased to $1,284,124 as compared to $1,325,664 used for the three months ended March 31, 2011. Investing Activities Cash used for investing activities during the three months ended March 31, 2012 was $14,071 as compared to $719,094 used for the three months ended March 31, 2011.This is primarily attributable to the purchase of equipment related to our research and development activities and for anticipated production. Financing Activities Historically, we have financed our operating and investing activities primarily from the proceeds of private placements and a public offering of common stock, convertible investor notes, and a preferred stock offering. During the three months ended March 31, 2012 and the three months ended March 31, 2011, the total net cash provided by financing activities was $0. Working Capital Our primary sources of liquidity have been short-term loans from private placements of convertible notes, private placements of equity securities, the sale of certain intellectual property and the issuance of 3,450,000 shares of common stock for net proceeds of $15.28 million in December 2010. 17 Table of Contents As of March 31, 2012, we had a cash balance of approximately $5.9 million and working capital of $5.8 million.We project that current cash reserves, will sustain our operations through at least December31, 2012, and we are not aware of any trends or potential events that are likely to adversely impact our short term liquidity through this term.We expect to fund our operations with our net product revenues from our commercial products, cash, cash equivalents and supplemented by proceeds from equity or debt financings, and loans or collaborative agreements with corporate partners, each to the extent necessary. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 4. CONTROLS AND PROCEDURES. Disclosure Controls and Procedures As of March 31, 2012, management, including our Chief Executive Officer and Chief Financial Officer, performed an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules13a-15(e)and 15d-15(e)under the Securities Exchange Act of 1934. Based on their evaluation, management concluded that, as of March 31, 2012, our disclosure controls and procedures are effective to ensure that material information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rulesand forms, and that it is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting We maintain a system of internal control over financial reporting that is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Based on the most recent evaluation, our Chief Executive Officer and Chief Financial Officer have determined that no significant changes in our internal control over financial reporting occurred during our most recent fiscal quarter that have materially affected, or are reasonably like to materially affect, our internal control over financial reporting. 18 Table of Contents PARTII - OTHER INFORMATION ITEM 6. EXHIBITS. Exhibit No. Description of Document Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) 101.INS XBRL Instance Document (2) 101.SCH XBRL Taxonomy Extension Schema (2) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (2) 101.DEF XBRL Taxonomy Extension Definition Linkbase (2) 101.LAB XBRL Taxonomy Extension Label Linkbase (2) 101.PRE XBRL Taxonomy Extension Presentation Linkbase (2) (1) Filed herewith (2) Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 19 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNI-PIXEL,INC. May 11, 2012 By: /s/Reed Killion Date Reed Killion, Chief Executive Officer and President 20 Table of Contents
